Order entered January 27, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00447-CV

                               COMPASS BANK, Appellant

                                              V.

                            STEPHEN L. GOODMAN, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 10-02082-B

                                          ORDER
       Before the Court is Stephen L. Goodman’s January 23, 2014 “Unopposed Motion to

Extend Time to File Motion for En Banc Reconsideration.” We GRANT the motion. Goodman

shall file any Motion for En Banc Reconsideration by February 21, 2014.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE